         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
                                        :

                                                          :
                                                              Case No. 1:17-cv-07394 (LJL)
In re: Elysium Health-ChromaDex Litigation
                                                          :

                                                          :

--------------------------------------- x

                             SECOND AMENDED COMPLAINT

       Plaintiff ChromaDex, Inc. (“Plaintiff” or “ChromaDex”) complains and alleges against

Elysium Health, Inc. (“Elysium”) as follows for harm caused to ChromaDex as well as New

Yorkers at large, who have been willfully deceived and whose health has been placed at risk as a

result of Elysium’s deceptive and fraudulent business practices.

                                       INTRODUCTION

       1.      ChromaDex, a publicly traded nutraceutical company founded in 1999, is at the

forefront of the development of dietary supplements that improve cellular function and vitality as

people age. Its primary products, an ingredient called Niagen® and a consumer product called

Tru Niagen®, contain a molecule called nicotinamide riboside (“NR”), which is clinically proven

to increase NAD+ levels in human cells and is believed to have important anti-aging effects.
       2.      ChromaDex has been the industry leader in the science, research, and development

of isolated NR as an ingredient in dietary supplements and other products. ChromaDex has, for

over 11 years, diligently researched and developed the technology to produce and confirm the

safety of NR and has invested millions of dollars in obtaining all required certifications and

designations for its products.

       3.      ChromaDex has expended tremendous time, effort, and money to test its products

for efficacy and safety and meet regulatory approval. ChromaDex maintains a state-of-the-art
laboratory in Longmont, Colorado and has numerous PhD-level scientists on staff working on NR-
          Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 2 of 35



related projects, including ChromaDex’s robust quality assurance program for Niagen and Tru

Niagen. Further, ChromaDex is the only manufacturer of NR products to have successfully

submitted to the FDA two New Dietary Ingredient Notifications (“NDINs”) and to have

successfully notified the FDA that Niagen has been confirmed to be “generally recognized as safe,”

or “GRAS,” by a panel of independent toxicologists.

       4.      ChromaDex also actively supports the science related to NR. ChromaDex works

with scientists and research institutions on clinical trials of NR products and maintains an active

relationship with the scientist whose discoveries revealed the health benefits of NR and led to the

development of NR as a health supplement. ChromaDex contracts with leading independent
researchers globally and licenses proprietary materials and information related to NR through

material transfer agreements. ChromaDex is also the licensee of numerous patents related to NR,

including composition-of-matter patents that survived inter partes review requested by Defendant.

In fact, every Niagen or Tru Niagen product sold by ChromaDex redounds to the financial benefit

of the scientist and research institutions responsible for the NR developments of the last 15+ years.

       5.      Elysium is a dietary supplement start-up that was founded in 2014. Elysium has

one product, Basis®, which contains two active ingredients, including NR and another ingredient

called Pterostilbene (“PT”). Elysium specializes in marketing Basis to consumers.

       6.      For years, ChromaDex was Elysium’s sole supplier of NR.

       7.      Elysium saw the growth and potential of the anti-aging supplements market and
wanted complete control over the NR market. It wasn’t satisfied with purchasing ingredients from

another company and merely processing and packaging those ingredients for sale to the consumer

market.

       8.      Elysium’s goal was to own the NR market. When it could not buy ChromaDex, or

gain ownership or exclusivity over Niagen, Elysium decided to take control of the market through

improper means.

       9.      As more fully set forth in the litigation between ChromaDex and Elysium pending
in the United States District Court for the Central District of California, and summarized below,

                                                 2
           Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 3 of 35



Elysium poached ChromaDex’s personnel, stole proprietary and confidential information and

trade secrets, withheld payment from ChromaDex on nearly $3 million in product while it

developed an alternate source for NR, and knocked off ChromaDex’s ingredients.

       10.      However, Elysium lacked the pedigree and track record that ChromaDex had in the

dietary supplement and anti-aging space.

       11.      So, just as it had done with ChromaDex’s personnel, proprietary information, and

products, Elysium decided to steal ChromaDex’s pedigree, rather than investing the time and

money to obtain its own bona fides in the anti-aging supplement market.

       12.      This action describes how Elysium misappropriated every aspect of ChromaDex’s
pedigree in its marketing materials for the purpose of deceiving consumers about its Basis product.

Specifically,
       •        Elysium falsely claims to be “first” to market and the only supplement clinically
                proven effective, when ChromaDex’s products were first and the clinical study
                cited by Elysium was actually a study of ChromaDex’s products;

       •        Elysium provides consumers with the false impression that it was materially
                involved in the research and science behind the ingredients in Basis, when it was
                not;

       •        Elysium falsely claimed that the FDA has approved or endorsed Basis, by referring
                to ChromaDex’s NDINs and GRAS submissions to the FDA;

       •        Elysium falsely represents to consumers that Basis is backed by clinical studies,
                when both of its completed clinical trials were performed on ingredients provided
                by ChromaDex—not on the ingredients used in Basis today; and

       •        Elysium—which, as ChromaDex’s customer, claimed to sell a patented product,
                based on ChromaDex’s patents—now claims to be the exclusive licensee to a
                Harvard and Mayo Clinic patent on the use of NR for “dietary supplement
                applications in the slowing of aging and age-related diseases.” In reality, Elysium’s
                license relates to a patent application for which all of the claims were either
                abandoned by the inventor or rejected by the U.S. Patent and Trademark Office as
                obvious and anticipated by prior art.
       13.      As an example of Elysium’s highly deceptive marketing, Elysium, and its co-

founder and Chief Scientist Leonard Guarente, frequently state that Elysium’s product Basis is the
culmination of 25 years of aging research and Guarente’s discoveries related to the activation of

                                                  3
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 4 of 35



certain proteins. What Guarente and Elysium do not tell consumers is that the claimed health

benefits of Basis stem from the active ingredient NR, while Guarente’s research relates, indirectly,

to the other active ingredient in Basis, PT (which has no proven health benefit and creates a serious

risk to consumers of increased LDL (“bad”) cholesterol). Elysium’s marketing campaigns use

sleight of hand to make consumers believe that Guarente’s research is directly relevant to, and

even responsible for, the health benefits of Basis, when in fact, Guarente has no scientific

experience with the source of those benefits: NR.

       14.     Elysium attempts to compensate for the fact that its stolen pedigree is merely smoke

and mirrors by stacking its “Scientific Advisory Board” with a blue ribbon panel of eight Nobel
laureates and nineteen other scientists and by touting associations with leading institutions and

organizations. Unlike ChromaDex’s scientific advisors (which have directly relevant experience

and aid ChromaDex in advancing the research and development of NR), these scientists and

institutions had nothing to do with Basis or the science behind NR. Elysium borrows their

credibility to give consumers the false impression that they were involved in the science and

discovery behind the Basis product, and vouch for its safety and efficacy.

       15.     Elysium’s commercial persona—as crafted by its marketing and public relations

campaigns—consists of its claims that its product is backed by 25 years of scientific experience,

headed by a PhD from MIT, and supported by Nobel laureates. As described below, each of these

claims is misleading and used by Elysium to successfully deceive consumers about the nature of
Elysium as a company and the science behind Basis.

       16.     Finally, this action describes how Elysium’s shortcuts in developing its alternate

supply of NR—without having done the leg work of conducting clinical studies for safety and

efficacy of its ingredients and gaining regulatory approval—have had serious consequences.

These include Elysium’s: (a) promotion of phony science in order to boost its sales; (b) false

labeling that misrepresents the amount of NR in each Basis capsule; (c) unsubstantiated claims

that the PT in Basis can prevent and treat cancer, erase age-related cognitive deficits, and increase
human lifespan; (d) failure to inform consumers that its own clinical study established a risk that

                                                 4
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 5 of 35



the PT in Basis may significantly raise LDL cholesterol (“Bad Cholesterol”) and thus create an

undisclosed health risk to anyone taking Basis; and (e) failure to inform consumers of high levels

of a known carcinogen in Basis.

       17.     ChromaDex brings this action (a) to protect unsuspecting consumers from taking

Elysium’s dietary supplement pills, which Elysium deceptively and falsely markets as safe,

effective, and based on years of research, comprehensive FDA regulatory approvals, and clinical

and quality assurance testing and (b) to recover damages for the harm suffered by ChromaDex as

a result of Elysium’s improper conduct.

                                          THE PARTIES

       18.     ChromaDex is a California Corporation with its principal place of business located

at 10005 Muirlands Blvd, Suite G, Irvine, California 92618. ChromaDex discovers, acquires,

develops, and commercializes patented and proprietary ingredient technologies in the dietary

supplement, food, beverage, skin care, and pharmaceutical markets, and is the exclusive licensee

of various patent portfolios on ingredient technologies included in its Niagen, Tru Niagen,

pTeroPure, PureEnergy, Immulina, and Anthorigin products.

       19.     Elysium is a Delaware Corporation with its principal place of business located at

434 Broadway, Second Floor, New York, New York 10013.

                                 JURISDICTION AND VENUE

       20.     This is an action for false advertising and unfair competition arising under the
Lanham Act, 15 U.S.C. § 1125(a), and New York state law. Gen. Bus. L. § 349.

       21.     This Court has original jurisdiction over federal unfair competition and false

advertising claims pursuant to 28 U.S.C. §§ 1331, 1338 and 15 U.S.C. § 1121(a).

       22.     Supplemental jurisdiction is proper for the state law claims under 28 U.S.C.

§ 1367(a) because that claim is so related to the federal claims that it forms a part of the same case

or controversy under Article III of the United States Constitution.




                                                  5
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 6 of 35



       23.      Diversity jurisdiction is also conferred upon this Court by 28 U.S.C. § 1332 because

the matter in controversy exceeds the sum or value of seventy-five thousand U.S. Dollars

($75,000), exclusive of interest and costs, and involves a Delaware Corporation with its principal

place of business in New York and a California Corporation with its principal place of business in

California.

       24.      Venue is proper in the United States District Court for the Southern District of New

York under 28 U.S.C. § 1391(b) because: (1) Defendant’s tortious conduct has occurred in this

district; (2) Defendant conducts regular and systematic business in this district; and (3) a

substantial part of the events or omissions giving rise to the claims occurred in this district.
                                   FACTUAL ALLEGATIONS

     ChromaDex is the Industry Leader in Quality and Safety of Supplement Products

       25.      Founded in 1999, ChromaDex is a publicly traded nutraceutical company which

discovers, acquires, develops, and commercializes patented and proprietary ingredients in the

dietary supplement, food, beverage, skin care, and pharmaceutical markets, and is the exclusive

licensee of various patent portfolios on ingredient technologies.

       26.      In addition to ChromaDex’s proprietary ingredient technologies segment,

ChromaDex also has a core standards and contract services segment, which provides analytical

testing services and regulatory consulting. ChromaDex was quickly recognized as the expert in

this space, and became the “gold standard” for safety and quality of dietary supplement products.
       27.      ChromaDex also has longstanding relationships with leading universities and

research institutions. Its proprietary ingredient portfolio is backed by clinical and scientific

research, as well as extensive intellectual property protection.

              ChromaDex is the Industry Leader in NR Research and Development

       28.      One of ChromaDex’s primary products is an ingredient called Niagen.

       29.      Niagen comprises nicotinamide riboside (“NR”). NR is a novel form of B3
vitamin metabolite. The body converts NR into Nicotinamide Adenine Dinucleotide (“NAD+”),


                                                  6
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 7 of 35



which is an essential molecule found in every living cell. NR increases the level of NAD+ in the

body, which promotes cellular metabolism, mitochondrial function, and energy production.

       30.     ChromaDex first became aware of NR in 2006 based on the work of Dr. Charles

Brenner, who was then at Dartmouth University.

       31.     In 2004, Dr. Brenner demonstrated isolated NR to be a vital precursor of NAD+.

In 2007, Dr. Brenner’s lab discovered a second pathway by which NR is converted to NAD+ and

showed that NR can extend the lifespan of yeast cells. NAD+ levels decrease with age, and its

increased presence (i.e., through consumption of a dietary supplement) is thought to delay certain

effects associated with the aging process. Niagen has been shown to safely and effectively increase
NAD+ in human subjects, supported by published research in the October 2016 issue of Nature

Communications.

       32.     ChromaDex worked tirelessly to build on research by experts like Dr. Brenner,

licensing patents relating to NR’s composition from renowned institutions such as Dartmouth,

Cornell, Scripps, and Washington University. Based on its significant efforts and investment,

ChromaDex developed the first sustainable way to reliably produce NR for testing, observation

and, eventually, human consumption as a dietary supplement.

       33.     Since 2013, ChromaDex has executed over 140 “material transfer agreements”

(contracts that govern the transfer of tangible research materials between two organizations, when

the recipient intends to use it for his or her own research purposes) with independent scientists and
research institutions throughout the world, all relating to studying the safety and efficacy of NR.

Many of these findings have been published in highly prestigious, peer-reviewed scientific

journals, such as Nature, Science, and Cell Metabolism. Through its patent licenses and material

transfer agreements, ChromaDex financially supports the community of scientists and institutions

responsible for the important scientific developments of NR.

       34.     ChromaDex also conducts research and development related to NR through its own

scientists at its laboratory in Colorado.



                                                 7
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 8 of 35



                         ChromaDex’s Niagen and Tru Niagen Products

       35.     ChromaDex launched Niagen in May 2013, marking the first time NR was ever

commercially available at a scale allowing production of consumer products.

       36.     In June of 2016, a company called HealthSpan launched a consumer product called

Tru Niagen, which contained one active ingredient—ChromaDex’s Niagen. ChromaDex acquired

HealthSpan in 2017 and Tru Niagen became its first supplement product containing NR for sale

directly to consumers.

       37.     As a result of their high quality, safety, and effectiveness, ChromaDex’s Niagen

and Tru Niagen products have been well-received in the marketplace. Their success is attributable
to ChromaDex’s significant investment in research and testing relating to the development,

production, and safety of NR.
                       ChromaDex’s Niagen and Tru Niagen Products
                      Meet Rigorous Requirements Imposed by the FDA

       38.     ChromaDex has, for over 11 years, diligently researched and developed the

technology to produce and confirm the safety of NR and has invested millions of dollars in

obtaining all required certifications and designations for its products.

       39.     ChromaDex manufactures Niagen and Tru Niagen in accordance with current good

manufacturing practices (or “cGMP”), as prescribed by the FDA. Further, the Federal Food, Drug,

and Cosmetic Act and Dietary Supplement Health Education Act requires that manufacturers and
distributors who wish to market dietary supplements that contain a “new dietary ingredient” (an

ingredient which was not marketed in the United States prior to 1994) must notify the FDA about

the new ingredient by filing a New Dietary Ingredient Notification (“NDIN”).

       40.     On or about August 20, 2015, ChromaDex submitted an NDIN for approval to the

FDA for its Niagen product (“NDIN 882”). The FDA accepted NDIN 882 on November 3, 2015,

which recognized that ChromaDex had defined the identity of, and manufacturing process for,

commercial NR in accordance with the FDA’s standards. Exhibit A.




                                                  8
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 9 of 35



       41.    Niagen conforms to NDIN 882 and was subject to a comprehensive toxicology

program that included Geno toxicity and mutagenicity studies, acute toxicity, a 14-day dose range

finding study, sub-chronic toxicity, and a human study.       These studies were conducted in

accordance with good laboratory practices (“GLP”) as well as preclinical studies following

accepted protocols.

       42.    On or about December 27, 2017, ChromaDex submitted a second NDIN for Niagen

that revised the recommended dose of Niagen from no more than 180 mg per day to no more than

300 mg per day (“NDIN 1062”). The FDA accepted NDIN 1062 on March 7, 2018.

       43.    Niagen is the only NR ingredient in the marketplace with an NDIN.
       44.    Furthermore, on December 21, 2015, ChromaDex successfully notified the FDA

that Niagen was confirmed to be Generally Recognized as Safe, after ChromaDex submitted a

dossier of information relating to Niagen to a panel of independent experts in toxicology for

review. The FDA allows ingredient manufactures to “self-affirm” GRAS findings, without

submitting those findings to the FDA. ChromaDex, however, took the additional voluntary step

of submitting the Niagen GRAS finding to the FDA, on March 8, 2016. Exhibit B.

       45.    ChromaDex, through its scientists at its Colorado laboratory, employs an ongoing,

comprehensive quality assurance program that ensures all of its commercially available NR

conforms to the specifications as defined in NDIN 882 and NDIN 1062, thereby assuring

consumers and regulators alike that all Niagen sold in commerce is safe for consumption.
                                      Elysium and Basis

       46.    Elysium is a dietary supplement start-up that was founded in 2014.

       47.    Elysium has one product, Basis. The only two active ingredients in Basis are NR

(250 mg) and PT (50 mg). See Exhibit C. Elysium specializes in marketing Basis to consumers.

       48.    For years, ChromaDex was Elysium’s sole supplier of these ingredients.

ChromaDex supplied Elysium with its Niagen ingredient, as well as with pTeroPure, a separate

proprietary health ingredient comprised of PT.



                                                 9
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 10 of 35



        49.     ChromaDex sold—and Elysium promised to buy and pay for—Niagen                and

pTeroPure pursuant to three contracts: (1) the Niagen Supply Agreement, dated February 3, 2014,

as amended February 19, 2016; (2) the pTeroPure Supply Agreement, dated June 26, 2014

(together, the “Supply Agreements”); and (3) a Trademark License and Royalty Agreement, dated

February 3, 2014.

                 Elysium Reveals its Ambition of Controlling the NR Market

        50.     When Elysium and ChromaDex first began negotiations for the supply of NR,

Elysium demanded a sublicense to ChromaDex’s NR patent rights, which would have granted

Elysium control over the production of NR. ChromaDex declined to provide any NR patent rights
to Elysium (which, at the time, was a pre-revenue start-up with no products on the market and no

track record). This left Elysium with a trusted supply of NR from ChromaDex, but no ownership

or intellectual property rights.

        51.     Elysium repeatedly sought the exclusive right to sell products containing NR from

ChromaDex. ChromaDex, which had several other customers who purchased Niagen from it,

never agreed to provide Elysium with complete exclusivity.

        52.     In 2015, Elysium’s co-founder Dr. Leonard Guarente revealed to ChromaDex

Board Member Rob Fried that it was Elysium’s intention to purchase ChromaDex outright,

presumably to corner the NR market and obviate the need for a supplier relationship. ChromaDex

rebuffed Elysium’s advances. Elysium grew increasingly frustrated. Since 2015, Elysium has
conspired to take control of the NR market by taking ChromaDex’s personnel, proprietary

information, and products, as well as its pedigree and track record of producing scientifically-

supported, high-quality supplements.

          Elysium Conspired to Wrest Control of the NR Market from ChromaDex

        53.     Elysium saw the growth and potential of the anti-aging supplements market and

wanted complete control over the NR market. It wasn’t satisfied with purchasing ingredients from

another company and processing and packaging those ingredients for sale to the consumer market.



                                               10
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 11 of 35



       54.     Accordingly, in 2015 and 2016, Elysium conceived of a plan to steal ChromaDex’s

personnel, proprietary information, products, and pedigree and to wrest control of the NR market

through improper means.

       55.     As more fully set forth in the litigation between ChromaDex and Elysium pending

in the United States District Court for the Central District of California (Index No. SAVC 16-

02277, the “California Litigation”), Elysium carried out its plan through multiple carefully crafted

steps in 2016 and 2017. These steps include the following acts by Elysium:

               (a)     In early 2016, Elysium began recruiting ChromaDex’s Vice President of

Business Development, Mark Morris. Elysium induced Morris to breach his contractual and
fiduciary obligations to ChromaDex with offers of employment, in exchange for his commitment

to act as Elysium’s inside agent before he terminated his employment with ChromaDex. In May

2016, Morris began feeding Elysium confidential and proprietary information on ChromaDex’s

sales to other customers, including detailed and comprehensive documents and information about

ChromaDex’s business that allowed Elysium to learn the exact prices and volumes of Niagen that

Elysium’s competitors were purchasing as well as their purchasing trends and strategic business

decisions.

               (b)     Elysium and Morris further agreed to trick ChromaDex into providing

Elysium with a huge stockpile of ingredients for Elysium to sell while they utilized ChromaDex’s

proprietary and confidential information to develop an alternate source of NR for Elysium. After
Elysium submitted two extraordinarily large purchase orders for Niagen and pTeroPure, on June

28, 2016, at less than half the parties’ agreed price, Morris facilitated a call between Elysium and

ChromaDex management to discuss the orders. On the call, Elysium’s management falsely stated

that Elysium intended to be a good business partner to ChromaDex and explained that Elysium

was ramping up, which was the reason the June 28 orders were far larger than their past orders.

               (c)     In reliance on Elysium’s statements and promises, ChromaDex agreed to a

discounted price for Niagen, accepted $2.95 million in purchase orders from Elysium on June 30,
2016, and filled the orders on July 1, 2016 and August 9, 2016.

                                                11
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 12 of 35



               (d)    The day after ChromaDex completed its fulfillment of those orders (August

10, 2016), Elysium falsely accused ChromaDex of violating the parties’ supply agreement and

refused to pay ChromaDex the $2.95 million balance for the orders it placed on June 30 and had

already received. To date, Elysium has not paid anything to ChromaDex for the ingredients, which

Elysium used to produce Basis capsules that it sold to consumers for millions of dollars.

               (e)    Before Morris left ChromaDex, he used his personal email account to send

Elysium a list of manufacturers who could potentially produce NR for Elysium. He also attached

a ChromaDex document that described the manufacturing process for NR. Morris also saved

copies of several ChromaDex documents, some containing trade secret, confidential and/or
proprietary information, with the intent of using that stolen information for Elysium’s purposes.

               (f)    Morris also helped recruit another ChromaDex employee, Ryan Dellinger,

ChromaDex’s Director of Scientific Affairs. On July 15, 2016, Morris ended his nine-year tenure

at ChromaDex with only one week’s notice and began working at Elysium as its Head of Scientific

Technology immediately thereafter. Dellinger resigned effective immediately on August 10,

2016—the same day Elysium notified ChromaDex that it refused to pay its past due invoices, and

immediately began working at Elysium.

               (g)    At Elysium, Morris began working with a third-party manufacturer to

develop a new commercial supply of NR, independent of ChromaDex. Morris wrongfully utilized

proprietary ChromaDex documents and information—some that he stole when he left the employ
of ChromaDex and others that Elysium had received from ChromaDex in trust and under non-

disclosure agreements obligating Elysium not to misuse them—to guide Elysium’s new

manufacturer in the development of the new NR supply.

               (h)    Elysium’s unlawful and reprehensible conduct allowed it to do in nine

months what it took ChromaDex several years to do, and for a fraction of the cost.




                                                12
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 13 of 35



 Elysium Steals ChromaDex’s Personnel, Proprietary Information, Products, and Pedigree

         56.   Elysium’s goal was to own the NR market. When it could not buy ChromaDex, or

gain ownership or exclusivity over Niagen, Elysium decided to take the market through improper

means.

         57.   Elysium poached ChromaDex’s personnel, stole proprietary and confidential

information and trade secrets, withheld payment from ChromaDex on nearly $3 million in product

while it developed an alternate source, and knocked off ChromaDex’s ingredients.

         58.   However, Elysium lacked the pedigree and track record that ChromaDex had in the

dietary supplement and anti-aging space. Having a robust pedigree is absolutely critical to
effectively marketing an anti-aging supplement. Isolated NR is a novel form of vitamin B3

discovered by Dr. Brenner in 2004. Consumers need to be educated about the science behind the

product and feel confident that it has been adequately tested for safety and efficacy. Elysium

understands this well. For example, Elysium’s homepage mentions science seven times and cites

clinical data twice. Exhibit D. Many of Elysium’s featured testimonials also cite “the science”

as a primary reason for taking Basis. See, e.g., Exhibit E.

         59.   ChromaDex was the first to commercialize NR, was heavily involved in the

scientific advancement of NR, spent years developing and perfecting Niagen and Tru Niagen,

expended tremendous time, effort, and money to test its products and meet regulatory approval,

and collaborated with independent scientists and research institutions on clinical trials establishing
the safety and efficacy of its products.

         60.   Elysium could not truthfully claim to have any pedigree in the development of NR

or anti-aging science.

         61.   So, just as it had done with ChromaDex’s personnel, proprietary information, and

products, Elysium decided to steal ChromaDex’s pedigree, rather than investing the time and

money to obtain its own bona fides in the anti-aging supplement market.

         62.   Without overstatement, Elysium’s marketing materials for Basis read as if they are
referring to ChromaDex and its products. These materials are false and misleading and are

                                                 13
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 14 of 35



intended to deceive, and did deceive, consumers about Elysium and Basis. This false and

misleading information is relevant and material to consumers and likely to influence consumers’

purchasing decisions.

       63.      Elysium has misappropriated every aspect of ChromaDex’s pedigree, causing

ChromaDex significant injury, including declining sales, loss of goodwill, and damage to

ChromaDex’s brand. Elysium portrays itself to the public as the first and only science-based

company offering an NR health product, which its scientists helped develop, when in fact,

Elysium’s claims, and entire commercial persona, lack authenticity and truth. For example:

                (a)            Elysium claims to be “first” to market and the only supplement
clinically proven effective.

                      (i)      Elysium falsely refers to Basis as “the world’s first cellular health

product informed by genomics,” Exhibit F, and the “first product out there, available now, that

comes out of basic rigorous research on aging.”1 Further, Elysium claims that Basis is the “only

supplement proven to increase and sustain NAD+ levels in humans.” Exhibit D.

                      (ii)     In fact, ChromaDex’s Niagen and pTeroPure came first and Tru

Niagen is clinically proven to increase NAD+ levels in humans. Upon information and belief, the

clinical trials often cited by Elysium were actually performed on NR and PT produced by

ChromaDex and sold to Elysium—not the NR or PT currently used in Basis.

                (b)            Elysium misrepresents its involvement in the research and science
behind Basis.

                      (i)      Elysium’s website and marketing materials are littered with

statements intended to provide consumers with the false impression that Elysium was materially

involved in, and responsible for, the research and science behind the ingredients in Basis.



1
  Statement made by Dr. Leonard Guarente, Elysium’s Chief Scientist and co-founder, during
promotional interview, available at
https://www.wkyc.com/article/entertainment/television/liveonlakeside/laurie-jennings-dr-
leonard-guarente-new-year-new-you-start-2019-off-right-by-taking-control-of-your-health/95-
65bb25ba-bd1e-40e8-9f89-402015056f86 (time stamp 1:45).
                                                14
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 15 of 35



                     (ii)        For example, Elysium states on its website that Basis is “[t]he

culmination of more than 25 years of aging research,” that “Elysium turns critical scientific

advancements in aging research into health solutions you can access today,” and it encourages

consumers to “take a tour of the science and history that led to Basis.” Exhibits D, G. Elysium’s

co-founder, Chief Scientist, and Chief Scientific Spokesperson, Dr. Leonard Guarente, made (and

continues to make) similar claims.

                     (iii)       In an interview with Allure magazine, published on October 18,

2017, Dr. Guarente states: “With regard to Basis, the pill seems simple, but the amount of science

behind it is quite extensive.” Exhibit H. Guarente further states that the science surrounding NR
“began almost 30 years ago.”

                     (iv)        In a recent social media post, Guarente is quoted as saying that

“Basis is revolutionary because it’s the first product to come out of really good aging research.”

Exhibit I.    Guarente’s statement is accompanied by a graphic and caption indicating the

importance of his research on “sirtuin” proteins. Id.

                      (v)        All of these statements are calculated to lead consumers to falsely

believe that Guarente and Elysium are the originators and primary contributors to this body of

research and that the Basis product offers superior benefits because Elysium was so heavily

involved in the science behind NR.

                     (vi)        To put this in context, all of the scientifically-proven health benefits
from Basis come from the ingredient NR, while Guarente’s experience, including his research on

“sirtuins,” relates, indirectly, to the other ingredient in Basis, PT. (Guarente’s research actually

involved a different ingredient entirely, resveratrol, which has never been shown to have benefits

to humans in clinical trials.)

                    (vii)        Elysium and Guarente were not involved with, and did not

contribute to, the science and research referenced by Elysium relating to NR. That research was

conducted, in large part, by Dr. Brenner and ChromaDex’s own scientists, engaged in research and



                                                   15
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 16 of 35



development of ChromaDex’s products. The science and research conducted on NR is not even

applicable to Basis today because Basis is made by Elysium and not sourced from ChromaDex.

                     (viii)    Elysium conflates Guarente’s research (which was entirely

unrelated to NR) with the health benefits of NR, for the purposes of making consumers believe

that Basis is supported by Guarente’s own research and scientific experience.

                      (ix)     Further, Guarente, holds himself out to the public as an “expert” in

aging science and someone who can speak with authority in this field. However, when viewed

objectively, Guarente’s reliability is suspect.

                       (x)     Guarente has published several papers related to anti-aging.
Remarkably, two of those papers have been retracted and another has been subjected to a “mega-

correction” as characterized by research watchdog Retraction Watch. Exhibit J. It is highly

unusual in any scientific career that a single paper is retracted, but beyond experience that a

scientific “expert” has had three of his papers on the subject attacked and undermined to the point

of requiring “mega-corrections” and full retraction.

                      (xi)     Guarente is part of Elysium’s thin veneer of scientific credibility that

fuels its marketing and public-relations machine. See, e.g., Exhibit E (citing Elysium’s connection

to “MIT scientist” as reason for taking Basis). Elysium passes off Guarente’s background as

relevant, when it’s not, and Elysium thereby intentionally deprives consumers of the ability to

evaluate the reliability of Elysium’s marketing or place it in context, considering Guarente’s
irrelevant qualifications and history of failed and retracted research and dubious scientific

credentials.

               (c)            Elysium falsely claims that the FDA has approved or endorsed

Basis.

                       (i)    Elysium’s deceptive marketing materials lead consumers to

 mistakenly believe that the FDA has given its blessing to Basis. It does this by (1) touting

 regulatory certifications and approvals obtained by ChromaDex relating to Niagen and
 pTeroPure, as if they were obtained by Elysium for Basis, and (2) repeatedly referencing FDA

                                                  16
       Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 17 of 35



requirements in its marketing materials. In fact, the FDA has never recognized Basis as GRAS

and none of the ingredients in Basis are covered by an NDIN.

                   (ii)      In the “Our Approach” and “How We’re Different” sections of

Elysium’s website, Elysium claimed that “during the course of manufacturing Basis there are a

total of five quality and purity audits before a batch is shipped.” Exhibit K. These statements

misled consumers into believing that the FDA had, to some extent, approved of Basis or its

ingredients.

                  (iii)      However, upon information and belief, Elysium knowingly shipped

product that did not meet its own specifications and does not conduct the testing it claims to do.
Elysium’s statements are based on ChromaDex’s efforts to conduct extensive testing and comply

with regulations, even though ChromaDex’s research, testing, and validation processes no longer

have any applicability to Basis. Elysium’s statements are intended to deceive the public and

misrepresent crucial facts about the safety, efficacy, and testing of Basis.

                  (iv)       Elysium further misrepresents Basis as complying with FDA

guidelines by stating on its website that: “We conduct rigorous safety studies for new dietary

ingredient (NDI) submissions to the FDA. The Federal Food, Drug, and Cosmetic Act (FD&C)

requires that we submit studies to demonstrate the safety of ‘new dietary ingredients.’” Exhibit

K. Upon information and belief, this representation, again, is false.

                   (v)       Elysium’s repeated references to the FDA are carefully crafted to
deceive consumers into believing that Elysium’s supplements meet governmental standards

designed to protect them.

                  (vi)       Elysium makes similar statements on its Endpoints blog site. In a

June 6, 2017 Endpoints post, Elysium provides consumers with detailed information regarding

the FDA’s premarket approval process for dietary supplements for the sole purpose of giving

consumers the impression that Elysium has complied with those requirements, when in fact it has

not. The post states: “If a supplement maker introduces a new ingredient to the market it’s
supposed to notify the FDA.” Exhibit L. Without citation, Elysium further states: “[w]hen

                                                17
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 18 of 35



 DSHEA (Dietary Supplement Health and Education Act of 1994) was passed . . . there were

 roughly 4,000 products on the market; today there are more than 77,000, so needless to say there

 have also been many new ingredients introduced as well. Part of the reason the FDA issued its

 latest guidance in 2016, by its own admission, is that compliance with the NDI notification

 process has been inconsistent. The FDA hopes to get more notifications of NDIs submitted,

 thereby avoiding companies simply introducing new and potentially unsafe ingredients into the

 consumer market.” Id. This post leaves consumers with the false impression that Elysium cares

 about and complies with all applicable FDA requirements.

               (d)            Elysium falsely represents to consumers that Basis is backed by
clinical studies.

                      (i)     Since 2016, Elysium advertises to consumers that Basis is backed by

one or more clinical trials which establish the supplement’s claimed health benefits. See, e.g.,

Exhibits D, G, M. However, Elysium’s clinical trials were conducted on ingredients sold to

Elysium by ChromaDex—not on ingredients currently used in Basis. Elysium’s website and

advertisements omit this crucial fact and intentionally provide consumers with the false impression

that its clinical trials were conducted on the same ingredients in Basis today.

                     (ii)     Elysium aggressively markets Basis as the first and only “Clinically-

Proven NAD+ Supplement.” On its website, Elysium promotes the results of its “first clinical

trial” and proclaims that “[o]ur double-blind, randomized, placebo-controlled clinical trial,
published in November 2017 in the peer-reviewed journal Nature Partner Journals: Aging and

Mechanisms of Disease, demonstrated that Basis is proven to increase NAD+ levels by an average

of 40 percent in adults taking the recommended daily dose.” Exhibit N.

                     (iii)    At the time this trial was conducted, in 2016, Elysium was sourcing

its ingredients from ChromaDex. However, by the time the trial results were published, in

November 2017, Elysium was sourcing its ingredients from other suppliers. Elysium fails to

disclose this crucial fact to consumers, and deceptively promotes its clinical trial as applicable to
Basis, when it is not.

                                                 18
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 19 of 35



                     (iv)      In an author correction to the trial results, published in August 2018,

Elysium takes the additional step of affirmatively misrepresenting the source of the ingredients

used in the study as “Elysium Health (New York, NY).” In doing so, Elysium compounds its

deception and further misleads consumers regarding the applicability of the clinical trial to Basis.

                      (v)      Similarly, upon information and belief, its second clinical trial, which

completed in June 2017, also utilized ingredients provided by ChromaDex. This trial studies the

use of NR and PT with patients suffering from ALS. Elysium makes no mention of this in its trial

results or related marketing materials and affirmatively misrepresents the source of the ingredients

used in the study as “Elysium Health, Inc., NY (USA).”
               (e)             Elysium falsely represents to consumers that it is the exclusive

licensee of a patent for the use of NR for the slowing of aging.

                      (i)      ChromaDex is the exclusive licensee of numerous patents related to

NR, including patents covering the composition-of-matter and “crystal morphology,” or atomic

structure, of isolated NR (Nos. 8,197,807 and 8,383,086)—the most important patents one can

hold for a compound.

                     (ii)      On August 16, 2018, Elysium announced that it had entered into an

exclusive license agreement with the Mayo Clinic and Harvard University related to the uses of

NR:

                      Elysium Health, Inc.,™ a life sciences company developing clinically
                      validated health products based on aging research, has entered into an
                      exclusive license agreement with Mayo Clinic and Harvard University to use
                      nicotinamide riboside for dietary supplement applications in the slowing of
                      aging and age-related diseases. . . . ‘With this license . . . we are excited to
                      build upon Elysium Health’s intellectual property portfolio to support our
                      leading research position in the field of aging.’

                      Exhibit O.

                     (iii)     Elysium’s announcement is intended to make consumers believe that

Elysium is the exclusive licensee of a patent obtained by Harvard and the Mayo Clinic and is now


                                                  19
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 20 of 35



the only party that can sell NR supplements for use in connection with aging or age-related

diseases. Exclusive access to such a patent, and from such preeminent institutions, would be highly

material to consumers.

                    (iv)       In reality, Elysium has licensed a patent application—not an issued

patent. Moreover, by the time of Elysium’s announcement, all of the claims in this patent

application had either been abandoned by the inventor or rejected by the U.S. Patent and

Trademark Office as obvious or anticipated by prior art.

                     (v)       Elysium’s “license” is nothing more than sophistry, intended to

further its efforts to steal ChromaDex’s pedigree and create the appearance of integrity,
authenticity, and scientific credibility.

   Elysium Further Deceives the Public By Stacking its “Scientific Advisory Board” with
                              Uninvolved Nobel Laureates

        64.     Elysium attempts to compensate for the fact that its stolen pedigree is merely a thin

veneer of scientific credibility by stacking its “Scientific Advisory Board” with a blue ribbon panel

of Nobel laureates. Although these scientists had nothing to do with Basis or the science behind

NR, Elysium claims that it “[w]ork[s] in partnership with the world’s leading scientists and

research universities, [in] creating a fundamentally new approach to healthcare and the way we

age.” Exhibit P. Elysium pays many of these scientists to sit on its advisory board to give
consumers the false impression that these scientists were involved in the science and discovery

behind the Basis product, were active in research and development at Elysium, and can vouch for

Basis’ safety and efficacy.

        65.     In marketing materials for Basis, Elysium tells consumers, “Our board guides the

scientific direction of Elysium. Its members are leaders in science and technology, pioneering a

better approach to health.” Exhibit Q. Such members include Dr. Aaron Ciechanover from the

Cancer Biology department at Technion Israel Institute of Technology, Dr. Eric Kandel, from

Columbia University, Dr. Jack Szostak, from Harvard University, Dr. Martin Karplus from
Harvard University, Sir Richard Roberts from New England Biolabs, Dr. Thomas Südhof from

                                                 20
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 21 of 35



Stanford University, Dr. Paul Modrich from Duke University School of Medicine, and Dr. Daniel

Kahneman, from Princeton University. Id.

       66.      Elysium further stamps the seal of approval on Basis by referencing other luminary

members of its Scientific Advisory Board, including Dr. Martin Blaser of New York University,

Dr. George Church from Harvard University, Dr. Ana Maria Cuervo of Einstein College of

Medicine, Dr. Mark Gerstein of Yale University, Dr. Richard Granstein of Weill Cornell Medical

College, Dr. Leroy Hood of the Institute for Systems Biology, Dr. Stuart Kim of Stanford

University, Dr. Jim Kirkland of the Mayo Clinic, Dr. Bruce McEwen of The Rockefeller

University, Dr. David Moore of Baylor College of Medicine, Dr. Dariush Mozaffarian of Tufts
University, Bijan Salehiazdeh of NaviMed Capital and Dr. Eric Schadt of the Icahn School of

Medicine. Id.

       67.      In fact, Elysium’s webpage includes smiling pictures, reports, and links to articles

by some of these scientists, including Dr. Jeff Koons, Dr. Eric Kandel, and Dr. Jack Szostak,

regarding topics like Nobel Prize winning medical research on telomeres and George Church’s

TEDMED talk about genome mapping. Id.

       68.      The implied endorsement of Basis by a myriad of medical professionals, eight

Nobel laureates, and at least nineteen scientific luminaries in unrelated fields to NR and cellular

energy is a bald attempt to convince consumers to accept Elysium’s claims of safety wholesale.

None of these individuals are identified as having participated in any actual research, development
or testing of the Basis product, id., and, on information and belief, not one has publicly made any

statement endorsing or validating the safety or any other characteristic of Basis, yet their

prominence on Elysium’s website clearly implies their endorsement of the company and its

products as safe for human consumption.         In fact, the website listing these individuals is

accompanied by a prominently located and displayed “BUY NOW” button, encouraging

customers to purchase Basis immediately after learning that these renowned medical researchers

and doctors are on Elysium’s board. Id. Upon information and belief, the identified scientists are



                                                 21
         Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 22 of 35



paid fees and compensation for their “services” to Elysium which, in reality, amounts to an implied

endorsement of the safety and efficacy of Basis.

         69.    Elysium recently added two new members to its Scientific Advisory Board,

including a psychology professor and a doctor leading an organization involved with access to

healthcare for disadvantaged communities. The addition of these members—who lack any

experience relevant to Basis—underscores how Elysium’s Scientific Advisory Board is nothing

more than a showpiece intended to deceive consumers about the testing, safety, and efficacy of

Basis.

         70.    Elysium’s marketing campaigns effectively hide from consumers that it played no
role in the scientific development of NR, employs no scientists with any experience related to NR,

upon information and belief, employs only one person with a PhD—its co-founder and Chief

Scientific Spokesperson, Dr. Guarente—and, upon information and belief, does not maintain its

own laboratory.

         71.    Elysium compounds its deceptive information by also including client testimonials,

emphasizing their reliance on the alleged scientific foundation of Basis, and their comfort level

afforded by Elysium’s bevy of apparent sponsors from medical and scientific fields.

         72.    Elysium’s website clearly demonstrates that Elysium wants customers to draw

these conclusions and make purchasing decisions based on them. For example, Pamela Olin, who

is described as an “annual subscriber” for a supply of Basis, is quoted as saying: “I liked the fact
that Elysium has scientists on staff. I liked the fact that there is data . . . . It just seemed like two

simple ingredients. The fact that there are so many knowledgeable people involved in this, and

that you were so responsive when I had questions. It left me feeling secure in the knowledge that

I was given and made it worth a shot. I’m thoroughly enjoying it.” Exhibit R (emphases added).

         73.    Another customer, Suzy Oo, is quoted as saying: “I was following Dr. Guarente’s

work actually. Scientists have their groupies—I guess I was one of his. He’s kind of a rockstar in

the scientific community . . . . I went through the original research papers. I looked at it as a
hypothesis. Based on what’s out there, is it likely to work and is it going to cause me any harm?

                                                   22
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 23 of 35



Based on everything I read I didn’t think it was going to cause me any harm, and based on the

literature I thought Basis made sense.” Exhibit S.

        74.     As another representative example, another consumer, Tom Flynn, is quoted as

saying: “I came across an article about Elysium. I said, let me look at this because of the credibility

of the founder and his work at MIT. I was buoyed by the idea that these people had confidence in

the research and were proficient in it.” Exhibit T.

        75.     Not surprisingly, placed below each “testimonial” is a “Subscribe Today” button

by which a consumer can purchase annual supplies of Basis, consistent with Elysium’s sales pitch

to take two pills per day, forever. See, e.g., id.
     Elysium Falsely Implies Product Safety by Associating with Renowned Institutions

        76.     Similarly, Elysium touts its research collaboration and partnerships with renowned

academic institutions to further deceive consumers about the science and testing behind Basis.

These institutions include MIT, the University of Cambridge, Harvard University, and the

University of Oxford.

        77.     Although none of these institutions participated in the production or testing of the

Basis product, their prominence on Elysium’s website acts as an implied endorsement of Elysium

and the safety and efficacy of Basis, when no actual endorsement exists. These relationships and

affiliations matter to consumers and are likely to influence consumers’ purchasing decisions. See,

e.g., Exhibit E.
                   Elysium’s Shortcuts in Development and Testing of Basis
                          Has Serious Consequences for Consumers

        78.     As described above, Elysium developed its alternate supply of ingredients without

having done the hard work of advancing the science behind NR, conducting clinical studies for

safety and efficacy, and gaining regulatory approval. These shortcuts, however, have had serious

consequences for consumers. These include the promotion of faulty science by Elysium, the

misrepresentation of the amount of NR in Basis capsules, the making of unsubstantiated disease
prevention, cognitive benefit, and longevity claims, and the advertising of Basis as unreservedly


                                                     23
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 24 of 35



safe for consumers despite the inclusion of PT without warning—which Elysium’s own research

has shown creates a risk of substantially raising Bad Cholesterol in consumers.

       79.        Importantly, as explained in detail below, while Elysium was advertising the effect

of PT in Basis in treating cancer, expanding lifespan, and improving cognition (all either

unsupported or blatantly false), Elysium was pushing its manufacturer to shortcut the

manufacturing process. That decision led to the sale of Basis to consumers with high levels of

acetamide, a known carcinogen.

                       Elysium Relies on Faulty Science in Marketing Basis

       80.        Elysium’s marketing and advertising materials are littered with references to
scientific claims and explanations which are based on invalid and inapplicable science.

       81.        Elysium claims that Basis is the “culmination of more than 25 years of aging

research.” See, e.g., Exhibit G. Furthermore, Elysium promotes Guarente as an anti-aging expert

that made critical scientific discoveries in his MIT lab which were material to the development of

Basis. See, e.g., Exhibit J.

       82.        These claims are false on their face, as NR supplements are the product of Dr.

Brenner’s research and have nothing to do with Dr. Guarente’s research. Elysium and Guarente

were not involved with, and did not contribute to, the science and research referenced by Elysium

relating to NR.

       83.        Dr. Guarente’s anti-aging experience relates entirely (and indirectly) to PT. His
experience comes from his work with “sirtuin” activation and a compound called resveratrol.

Elysium claims that PT is substantially similar to resveratrol and that resveratrol and, by extension,

PT, activates sirtuins in humans, causing anti-aging effects. However, the connection between PT

and resveratrol is entirely unsubstantiated and the science behind resveratrol has been largely

discredited.

       84.        Resveratrol is a compound found naturally in grapes, berries, and peanuts. Some

scientists, including Guarente, hypothesized that resveratrol activates “longevity genes” called
sirtuins in humans thereby causing anti-aging effects. Although resveratrol had positive effects in

                                                  24
            Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 25 of 35



mice and yeast, scientific research has not borne out claims that resveratrol activates sirtuins, or

has any anti-aging effects, in humans. Studies published in 2009 and 2010 by scientists from major

pharmaceutical companies cast serious doubt on whether resveratrol activates sirtuins and showed

that the sirtuin activity was caused by something else present in experiments. And in 2010,

GlaxoSmithKline terminated development on a resveratrol formulation it had paid more than $700

million to acquire because it failed to activate sirtuins and, at some doses, actually inhibited

sirtuins.

        85.      Elysium claims that PT in Basis “activates your sirtuins, also known as the

‘guardians of the genome’” which “help regulate your cellular health and play a role in aging.”
Exhibits G, U.

        86.      These claims, and other similar claims by Elysium, contain numerous inaccuracies

and misrepresentations which are intended to deceive consumers about the science behind Basis.

First, upon information and belief, Elysium’s claims are based entirely on hypotheses and theories

related to resveratrol, not PT. Second, Elysium relies on research relating to resveratrol without a

scientific basis for drawing a connection between resveratrol and PT and without disclosing to

consumers its assumptions regarding the relationship of those compounds. Finally, Elysium

ignores all of the research and data that shows that resveratrol likely does not activate sirtuins in

humans. Instead, Elysium represents its unsubstantiated theories as clinically proven facts.

        87.      Elysium disseminates its faulty scientific claims through its website and its prolific
public relations campaigns. For example, Elysium, Guarente, and the faulty science discussed

above were recently profiled by Good Housekeeping, a respected and trusted national magazine,

through its electronic and print publications, and affiliations and connections with local news

networks. Exhibits Q, U, V. Through deceptive means, Elysium caused Good Housekeeping to

endorse Basis and to help Elysium promote the “scientific rigor” behind Basis. Exhibit V.

        88.      In addition, Elysium has repeatedly misrepresented that Basis is more effective than

its competitors because its active ingredients NR and PT combine to produce a synergistic effect
that is greater than their sum.

                                                  25
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 26 of 35



       89.       In the context of dietary supplements, a synergistic effect is a term of art that refers

to the combined effect of individual ingredients; the synergistic effect of two ingredients combined

is greater than the sum of the individual ingredients.

       90.       Elysium boasts that the combination of NR and PT in Basis has a beneficial,

synergistic effect without, on information and belief, having conducted any testing or having any

other support.

       91.       For example, on its website, Elysium states that “[t]he proprietary formulation of

nicotinamide riboside and pterostilbene is designed to increase levels of the coenzyme NAD+ and

to support a class of proteins called sirtuins. NAD+ and sirtuins work together in vital cellular
processes including energy production.” Exhibit W.

       92.       Similarly, in an interview with MIT Technology Review, published on February 3,

2015, Elysium co-founder Guarente discusses the presence of NR and PT in Basis and touts, “[w]e

expect a synergistic effect [from] combining them.” Exhibit X (second alteration in original).

       93.       On information and belief, Elysium’s false claims of the synergistic effect between

NR and PT is again based on research concerning resveratrol, rather than research concerning PT.

See Exhibits X, Y. Nevertheless, Elysium continues to boast that its product is “safe,” “pure,”

and more effective because a synergistic effect exists, when it does not.

       94.       Elysium’s false statements regarding the synergy between NR and PT are

unsupported by scientific research and deceptively mislead consumers that Elysium’s Basis
product is superior to its competitors.

                      Basis Does Not Contain the Amount of Advertised NR

       95.       Elysium advertises that a dose of Basis contains 250 mg of NR. See Exhibits G,

Z. However, testing of commercially available Basis revealed that as many as a third of Basis

doses sold to consumers contain materially less NR.

       96.       On information and belief, the amount of NR in Basis is highly material to

Elysium’s customers. Elysium advertises that daily intake of a standard dose of 50 mg of PT and
250 mg of NR (the contents of Basis), may increase NAD+ levels by 40%. Exhibits G, Z.

                                                   26
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 27 of 35



Consumers are led to believe that they will achieve certain results with a recommended dose of

Basis, when they may need far more Basis to receive the recommended amount of NR.

       97.     On information and belief, Elysium fails to conduct adequate testing to ensure that

its new ingredients contain consistent amounts of NR, were as potent as advertised, and were stable

after production.

                    Elysium Introduces High Levels of a Carcinogen Into Basis

       98.     Elysium has marketed itself as having a mission “different from anything else in

the market.” Exhibit DD. Part of what would set Elysium apart is “set[ting] a new standard for

quality and purity for consumer products.” Exhibit EE; see also Exhibit G. According to
Elysium’s CEO, Eric Marcotulli, “[c]reating Basis was contingent” upon “develop[ing] the supply

chain so that we have the highest quality material possible and in the purest form possible.”

Exhibit P. “This is important,” according to Marcotulli, “because if you want to deliver a positive

health benefit to customers, you need to deliver a reliable product to them each and every month.”

Id. Marcotulli has claimed that Elysium had “in place” the supply chain and reliable product. Id.

       99.     Elysium’s high-minded public representations are false. Instead of adhering to

cGMP or ensuring it was selling “the highest quality material possible,” Elysium cut corners to

chase profits, forcing its manufacturer to deliver product as quickly as possible without completing

the purification process. Elysium’s direction to its manufacturer caused high levels of acetamide,

a known carcinogen, to be present in Basis shipped to consumers.
       100.    As described in paragraph 55 above, Elysium obtained a stockpile of NR and PT

from ChromaDex in 2016, and planned to use the profits from selling those ingredients to help

finance the development of a new commercial supply of NR, independent of ChromaDex (and in

violation of ChromaDex’s intellectual property rights).

       101.    Elysium initially set a safety specification for NR pursuant to which the maximum

acceptable amount of acetamide was 40 parts per million (“ppm”).




                                                27
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 28 of 35



        102.   However, in mid-2017, Elysium was informed that the NR of its new manufacturer

had levels of acetamide over 40 ppm, and that the new manufacturer was still developing an

additional step in the manufacturing process to meet Elysium’s safety specification.

        103.   With its stockpile of ingredients from ChromaDex dwindling, Elysium decided that

rather than wait for the additional purification process, it would dramatically loosen its safety

specifications by raising the permissible level of acetamide to 200 ppm, a five-fold increase, and

directed the manufacturer to “pull the NR[] batch from the reactor.”

        104.   When testing showed the batch contained over 200 ppm of acetamide, Elysium

once again loosened its own safety specification, this time to 275 ppm, so that it could accept and
sell to consumers NR with high levels of acetamide.

        105.   Elysium, however, faced a conundrum. Pursuant to its Proposition 65, California,

the largest market, requires that a finished product that would expose a person to more than 10

micrograms of acetamide a day (which Elysium and its manufacturer translated to approximately

40 ppm) prominently display a warning that notifies consumers that the product contains chemicals

known to the State of California to cause cancer. To avoid the labeling requirement, Elysium

deliberately sold Basis with NR supplied by ChromaDex into California and shipped Basis made

with the high-acetamide NR from its new manufacturer into the rest of the country, including New

York.

        106.   Thus, contrary to Elysium’s claim that it had in place a supply chain for “the highest
quality material possible and in the purest form possible,” Elysium was shipping product that

violated even its own safety restrictions and did not come close to meeting ChromaDex’s quality

control and safety parameters.
               Elysium Makes Unsubstantiated Cancer and Disease Prevention,
                         Cognitive Benefit, and Longevity Claims
        107.   Not only was Elysium shipping product with high levels of a known carcinogen, it

was actively promoting the PT in Basis as a supplement that could prevent or treat serious disease,

including cancer, Alzheimer’s, heart disease, and diabetes; reverse cognitive decline; and increase
human life span. Exhibit FF. None of those claims are supported by science.

                                                28
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 29 of 35



       108.    The claims appeared in the “Science 101: Explore the science behind our product”

area of Elysium’s website, in the format of an article titled “What is Pterostilbene?,” and include

that PT, and by extension, Basis, may: prevent liver, skin, and colon cancer; enhance the

effectiveness of chemotherapy; reverse cognitive decline; and extend a human user’s lifespan and

prevent aging by, among other things, activating a gene that “plays a pivotal role in aging,

including in DNA repair.” Id.

       109.    The Federal Trade Commission (“FTC”) has made clear that such claims must be

supported by competent and reliable scientific evidence. Elysium fails to provide any such

evidence or human clinical data to support its claims. Elysium could not possibly do so given the
present state of the relevant science.

       110.    As explained above at paragraphs 83-86, neither stated premise underlying

Elysium’s claims—that resveratrol can deliver anti-aging and disease prevention benefits or that

PT can deliver benefits once thought to be associated with resveratrol, a close molecular cousin to

PT—is supported by science.

       111.    Elysium not only doubles down on resveratrol’s claimed benefits, but goes a step

further and states that the reason “resveratrol hasn’t lived up to its initial promise,” is that “it

disappears from the body in roughly 15 minutes—meaning, in scientific terms, it isn’t very

bioavailable.” Id. Elysium asserts that because PT has better bioavailability than resveratrol, PT

will do everything that it was hoped resveratrol would do. Id. (“Pretty much everything you know
about resveratrol is true for pterostilbene, Dellinger says. Only it’s more potent.”). In other words,

Elysium continues to tout resveratrol’s debunked health benefits, and claims that Basis solves

resveratrol’s bioavailability problems.

       112.    However, the claim that PT is materially more potent than resveratrol from a

bioavailability standpoint is unsupported by the relevant clinical studies, which show only slightly

better bioavailability in PT and no evidence that this minor increase has positive health outcomes.




                                                 29
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 30 of 35



       113.    Further, compounding the misleading and unsubstantiated claims promising

extraordinary heart disease benefits is the fact that actual human clinical studies, including

Elysium’s own study, have shown that PT, an active ingredient in Basis, elevates LDL cholesterol

on a dose-dependent basis. See Exhibits AA, BB.

       114.    Elysium’s own research shows that daily administration of NR plus PT (which

comprise Basis) produces a statistically significant increase in total cholesterol driven entirely by

increased LDL cholesterol. Exhibits AA, BB. Yet, Elysium claims that Basis has no known

negative side effects and is “one of the safest products we’ve ever seen.” Exhibit GG.

       115.    LDL cholesterol leads to a buildup of cholesterol in arteries and high levels of LDL
raise the risk of coronary artery disease and may lead to heart attacks. Increased levels of LDL,

therefore, present serious health risks for consumers, including the increased risk of cardiovascular

disease (a leading cause of death in older Americans).

       116.    The consumer testimonials from Elysium’s own website show the misleading effect

the claims have on consumers, especially when combined with the false veneer of scientific

credibility created by Elysium’s stacking of its “Scientific Advisory Board” with a blue ribbon

panel of Nobel laureates and touting its connections to academic and research institutions. See,

e.g., Exhibit HH.

       117.    Elysium’s advertisements contain affirmative misrepresentations and dupe

consumers into believing not only that Basis is “safe,” “pure,” and the result of processes that
“prioritize quality, safety, and efficacy,” see Exhibit CC, but that the PT in Basis can treat or

prevent serious disease.

       118.    Egregiously, as with other claims on Elysium’s website, the “Science 101”

advertisement promoting PT’s unsubstantiated benefits is combined with prominent marketing text

imploring consumers to “BUY NOW,” and “Share free Basis with friends.” Exhibit FF.




                                                 30
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 31 of 35



                                             CLAIMS

                                  FIRST CLAIM
                     FALSE ADVERTISING UNDER 15 U.S.C. § 1125(a)

       119.    ChromaDex repeats and re-alleges the allegations contained in the paragraphs

above, as if incorporated herein.

       120.    Elysium actively seeks to confuse consumers by claiming to be “first” to market

and by claiming that its Basis product is the only supplement clinically proven effective. Indeed,

Elysium provides consumers with the false impression that it was materially involved in the

research and science behind the ingredients in Basis, when it was not, and creates a false

impression of safety, efficacy, and governmental review, including but not limited to, by creating

implied endorsements by highly regarded medical professionals and associating with world-class

institutions, when in actuality neither of these groups is actively involved in researching,

monitoring, or ensuring the safety of the Basis product itself. Additionally, Elysium falsely claims

that the FDA has approved or endorsed Basis by referring to NDINs and a GRAS finding submitted

by ChromaDex.

       121.    Specifically, Elysium’s marketing, advertising and promotional statements and

activities are false and misleading representations of fact and confuse consumers in New York and

across the country into believing that its current Basis product (a) is the only supplement clinically

proven effective; (b) is the result of extensive scientific research and development conducted by
Elysium; (c) is manufactured subject to an NDIN; (d) has been approved or endorsed by the FDA

and is Generally Recognized As Safe; (e) has been clinically tested for safety and efficacy; (f) has

been endorsed by a multitude of renowned scientists and academic institutions; (g) is superior

because there is a synergistic effect between its active ingredients; (h) contains 250 mg of NR;

(i) can prevent or treat serious disease, reverse cognitive decline, and increase human life span;

and (j) is “safe” and “pure.” Further, Elysium’s claimed license of NR intellectual property is

intentionally deceptive and misleading to consumers. None of the foregoing is true, and consumers




                                                 31
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 32 of 35



are likely to rely upon those false, misleading, and deceptive statements, all to their detriment and

the detriment of ChromaDex and its Niagen and Tru Niagen products.

        122.    Elysium’s false and misleading marketing and advertising relate to aspects of its

product which are material to consumers, including the safety, efficacy, and purity of its product,

and the science and testing supporting Elysium’s claims. These false and misleading statements

are, accordingly, likely to influence the purchasing decisions of consumers.

        123.    Elysium’s false and misleading marketing and advertising have likely caused, and

will continue to cause, significant injury to ChromaDex in the form of declining sales, loss of

goodwill, and by damaging ChromaDex’s brand by deceptively adopting ChromaDex’s pedigree
as its own.

        124.    Elysium’s product is sold in multiple states and travels in interstate commerce. See,

e.g., Exhibits E, R, S, T (reflecting sales in four different states).

        125.    Elysium is therefore engaged in false advertising in violation of 15 U.S.C.

§ 1125(a), which prohibits a party from “misrepresenting the nature, characteristics, [or] qualities”

of a product in “commercial advertising or promotion.” Elysium misrepresents the nature,

characteristic, and qualities of the Basis supplement in violation of the law, causing ChromaDex

and consumers alike irreparable harm for which ChromaDex has no adequate remedy at law.

                                SECOND CLAIM
               FEDERAL UNFAIR COMPETITION UNDER 15 U.S.C. § 1125(a)

        126.    ChromaDex repeats and re-alleges the allegations contained in the paragraphs

above, as if incorporated herein.

        127.    ChromaDex is the only supplier of NR ingredients and products in the United States

(1) with an NDIN filed with the FDA; (2) which has successfully notified the FDA that its products

have been confirmed to be GRAS; and (3) which has clinical trial support related to NR. Although

Elysium was not involved in the research and testing of NR, it claims to be “first” to market and

touts the safety of its current Basis product based on research conducted by ChromaDex or using
ChromaDex’s ingredients. In fact, Elysium’s current Basis product has not undergone the testing


                                                  32
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 33 of 35



required to make these statements and thus consumers in New York and across the country are

likely to be confused by this information. Elysium even goes so far as to make statements

suggesting it is a discovering or pivotal party in the NR field, when it is not, and statements that

its product can prevent or treat serious disease, reverse cognitive decline, and increase human life

span.

        128.     Elysium’s false and misleading marketing and advertising relate to aspects of its

product which are material to consumers, including the safety, efficacy, and purity of its product,

and the science and testing supporting Elysium’s claims. These false and misleading statements

are, accordingly, likely to influence the purchasing decisions of consumers.
        129.     Elysium’s false and misleading marketing and advertising have likely caused, and

will continue to cause, significant injury to ChromaDex in the form of declining sales, loss of

goodwill, and by damaging ChromaDex’s brand by deceptively adopting ChromaDex’s pedigree

as its own.

        130.     Elysium’s product is sold in multiple states and travels in interstate commerce. See,

e.g., Exhibits E, R, S, T (reflecting sales in four different states).

        131.     Elysium is therefore engaged in unfair competition in violation of 15 U.S.C.

§ 1125(a) and has caused ChromaDex irreparable harm for which ChromaDex has no adequate

remedy at law.
                          THIRD CLAIM
  DECEPTIVE PRACTICES UNDER NEW YORK GENERAL BUSINESS LAW § 349

        132.     ChromaDex repeats and re-alleges the allegations contained in the paragraphs

above, as if incorporated herein.

        133.     By the acts described herein, Elysium has engaged in deceptive acts and practices

directed at consumers in the conduct of its business by disseminating misleading information to

induce the purchase of a harmful product injuring both New York consumers’ financial well-being

and personal health and safety, in violation of New York General Business Law § 349(h). See,
e.g., Exhibit E (reflecting consumer of Basis located in New York).


                                                  33
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 34 of 35



       134.     Elysium’s acts alleged herein have caused monetary damages to ChromaDex in an

amount to be proven at trial in excess of $75,000.

       135.     Elysium’s acts have caused, and will continue to cause, irreparable injury to

ChromaDex and its business and reputation unless and until Elysium is permanently enjoined.

                                     PRAYER FOR RELIEF

       ChromaDex prays that:

       A.       Elysium, its employees, representatives, and agents be enjoined from making false

and/or misleading statements about the efficacy, safety, and purity of its Basis (or any other)

supplement;
       B.       Elysium be ordered to cease and desist from selling its Basis product unless or until

the product is compliant with applicable federal and state laws and regulations;

       C.       Elysium be ordered to publish for a period of not less than twelve months corrective

advertising in all media cogently explaining that (1) Basis is not the subject of a filed NDIN or a

successful GRAS submission to the FDA; (2) Elysium and Guarente were not involved in the

development of the science behind NR; (3) the compounds used in both of its clinical studies were

purchased from ChromaDex and that those ingredients are no longer used in Basis; (4) Basis was

not the first NR supplement to market and was not the first NR supplement clinically proven

effective; (5) Elysium does not hold a license to a patent covering uses of NR; (6) Elysium’s

scientific advisors were not involved in the development or testing of Basis and do not vouch for
its safety or efficacy; (7) there is no clinical support for Elysium’s claims that Basis can prevent

or treat cancer, reverse cognitive decline, or extend human life span; (8) Basis creates a risk of

causing a substantial increase in LDL-C in consumers; (9) Basis capsules may not contain the

stated amount of NR; and (10) certain bottles of Basis contain a high amount of acetamide;

       D.       The Court grant any and all relief to which ChromaDex may be entitled pursuant

to the Lanham Act, 15 U.S.C. §§ 1051, et seq., and New York General Business Law § 349,

including but not limited to treble damages and attorneys’ fees, in an amount not less than
$200,000,000;

                                                 34
        Case 1:17-cv-07394-LJL Document 139 Filed 02/27/20 Page 35 of 35



       E.      The costs of this action be taxed against Defendant; and

       F.      The Court grant ChromaDex such other and further relief as the Court may deem

just and proper.

                                DEMAND FOR JURY TRIAL

       ChromaDex demands trial before a jury on all issues so triable.


 Dated: February 27, 2020                     LTL ATTORNEYS LLP
        New York, New York


                                              By:   s/ Joe H. Tuffaha
                                                    Joe H. Tuffaha
                                                    Prashanth Chennakesavan
                                                    575 Fifth Avenue, 15th Fl.
                                                    New York, NY 10017
                                                    Tel.: (213) 612-8900
                                                    joe.tuffaha@ltlattorneys.com
                                                    prashanth.chennakesavan@ltlattorneys.com

                                                    Attorneys for Plaintiff ChromaDex, Inc.




                                               35
